PER CURIAM.
Claiming that the evidence was insufficient to support the trial court’s finding of guilt of the crime of petit theft, defendant appeals his adjudication of delinquency. We agree. The record shows that the only witness to the alleged offense was unable to state that the defendant had the unpaid-for food in his possession when he left the store.1 We therefore hold that the evidence does not support the trial court’s finding of guilt, and we reverse the adjudication. C.M. v. State, 434 So.2d 5 (Fla. 2d DCA 1983); see P.R. v. State, 389 So.2d 1078 (Fla. 3d DCA 1980); cf. J.M. v. State, 292 So.2d 398 (Fla. 3d DCA 1974) (evidence sufficient to support adjudication of delinquency where store security guard testified he observed juvenile take shoes from counter and leave store without paying).
Reversed.

. The witness testified: " — I don’t see the food, but I saw them go out without the stuff, anyway." (Emphasis supplied.) The state contended that the record inaccurately reflects the witness’s statement; however, the trial court could not evaluate the accuracy of the court reporter’s transcript because the tape was “garbled and unintelligible.”